DETAILED ACTION
Claims 1-6, 34, 40-45, 47 and 49-52 are pending. Claims 7-33, 35-39, 46, 48 and 53-66 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2020, 01/05/2021 and 04/22/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
Applicant's arguments filed on 02/12/2021 have been fully considered but they are not persuasive. 
On pages 7-9 of the remarks, in regards to claims 1, 34 and 47, the applicant submits that the Yu fails to teach or suggest the limitation of “wherein when the first terminal device determines that the area information of the first terminal device changes, sending, by the first terminal device, second area information to the second terminal device”.  
The examiner respectfully disagrees.  Yu discloses at least paragraphs [0068], [0079] and [0086], the network-allocated identifier may be updated when the terminal apparatus 104 moves to a new tracking area, when moves to an area handled by a different MME than handled a previous area in which the terminal apparatus 104 was located. The examiner further state that new tracking area (interpreted as second area information) is broadcasted to other UEs which is interpreted as sending second area information to the second terminal device. Therefore Yu discloses the above limitation.
On page 9 of the remarks, in regards to dependent claims, the applicant submits that dependent claims are allowable, due to the previously alleged deficiencies of the references as applied to independent claims 1, 34 and 47, as described above.
	The examiner respectfully disagrees.  The examiner kindly directs the applicant to the reasoning detailed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 34, 40-45, 47 and 49-52 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.  (US2016/0105791, Wang hereinafter) in view of Yu et al.  (US2011/0098043, Yu hereinafter).
As to claim 1: Wang discloses a method for paging, comprising: 
receiving, by a first terminal device, first area information sent by a second terminal device (see at least paragraph [0084], S001: Second user equipment sends a discovery message, where the discovery message carries cell information (interpreted as first area information) of the second user equipment.), 
sending, by the first terminal device, the first area information to the network device (see at least paragraph [0087], S003: The first user equipment sends a communication request to a network device according to the discovery message, where the communication request is used to request to communicate with the second user equipment, and the communication request indicates the cell information of the second user equipment.). 

Wang does not explicitly disclose wherein the first area information is used by a network device to determine a paging area of the second terminal device according to the first area information; wherein when the first terminal device determines that the area information of the first terminal device changes, sending, by the first terminal device, second area information to the second terminal device. 

However Yu discloses wherein the first area information is used by a network device to determine a paging area of the second terminal device according to the first area see at least paragraph 0105], Operation 850 may comprise determining a paging area based at least in part upon the D2D establishment request where D2D establishment request includes identifier (interpreted as first area information) for second terminal.);
wherein when the first terminal device determines that the area information of the first terminal device changes, sending, by the first terminal device, second area information to the second terminal device (see at least paragraphs [0068], [0079] and [0086], the network-allocated identifier may be updated when the terminal apparatus 104 moves to a new tracking area, when moves to an area handled by a different MME than handled a previous area in which the terminal apparatus 104 was located. The new tracking area (interpreted as second area information) is broadcasted to other UEs which is interpreted as sending second area information to the second terminal device.).

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determining paging area, as taught by Yu, into the invention of Wang in order to reduce signaling overhead (see Yu, paragraphs [0005]).

As to claim 2: Wang and Yu disclose the method according to claim 1. Wang further discloses the first area information is used to indicate at least one of the following areas: a cell where the second terminal device is located (see at least paragraph [0084 discovery message carries cell information of the second user equipment.). 

As to claim 3: Wang and Yu disclose the method according to claim 2. Wang further discloses the first area information comprises at least one of the following information: identifier information of the area (see at least paragraph [0084 discovery message carries cell information of the second user equipment.). 

As to claim 4: Wang and Yu disclose the method according to claim 1. Wang further discloses the network device is an access network device (see at least paragraph [0087] network device.); and sending, by the first terminal device, the first area information to the network device, comprises: sending, by the first terminal device, the first area information to a first target access network device (see at least paragraph [0087], S003: The first user equipment sends a communication request to a network device according to the discovery message, where the communication request is used to request to communicate with the second user equipment, and the communication request indicates the cell information of the second user equipment.). 

As to claim 5: Wang and Yu disclose the method according to claim 4. Wang further discloses the first target access network device is one of the following: a serving access network device of the first terminal device (see at least paragraph [0087] network device.). 

As to claim 6: Wang and Yu disclose the method according to claim 4 wherein sending, by the first terminal device, the first area information to the target access network device comprises one of the following: sending, by the first terminal device, a radio resource control RRC message to the first target access network device, wherein the RRC message comprises the first area information; sending, by the first terminal device, a physical layer message to the first target access network device, wherein the physical layer message comprises the first area information; and sending, by the first terminal device, a layer two protocol data unit PDU to the first target access network device, wherein the layer two PDU comprises the first area information (see at least paragraph[0084], S001: Second user equipment sends a discovery message, where the discovery message carries cell information (interpreted as first area information) of the second user equipment.). 

As to claim 34: Wang discloses a terminal device, comprising a processor (see at least Fig. 11, a processor), a memory (see at least Fig. 11, UE includes memory), and a transceiver (see at least Fig. 11, transmitter and receiver), the processor, the memory, and the transceiver communicate with each other through an internal connection path, transmit control and/or data signals, wherein, the transceiver is configured to receive first area information sent by a second terminal device (see at least paragraph[0084], S001: Second user equipment sends a discovery message, where the discovery message carries cell information (interpreted as first area information) of the second user equipment.), 
see at least paragraph [0087], S003: The first user equipment sends a communication request to a network device according to the discovery message, where the communication request is used to request to communicate with the second user equipment, and the communication request indicates the cell information of the second user equipment.). 

Wang does not explicitly disclose wherein the first area information is used by a network device to determine a paging area of the second terminal device according to the first area information; wherein the processor is configured to determine whether the area information of the terminal device changes, wherein the transceiver is further configured to: when the processor determines that the area information of the terminal device changes, send second area information to the second terminal device.

However Yu discloses wherein the first area information is used by a network device to determine a paging area of the second terminal device according to the first area information (see at least paragraph 0105], Operation 850 may comprise determining a paging area based at least in part upon the D2D establishment request where D2D establishment request includes identifier (interpreted as first area information) for second terminal.);
wherein the processor is configured to determine whether the area information of the terminal device changes, wherein the transceiver is further configured to: when the processor determines that the area information of the terminal device changes, send see at least paragraphs [0068], [0079] and [0086], the network-allocated identifier may be updated when the terminal apparatus 104 moves to a new tracking area, when moves to an area handled by a different MME than handled a previous area in which the terminal apparatus 104 was located. The new tracking area (interpreted as second area information) is broadcasted to other UEs which is interpreted as sending second area information to the second terminal device.).

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determining paging area, as taught by Yu, into the invention of Wang in order to reduce signaling overhead (see Yu, paragraphs [0005]).

As to claim 40: Wang and Yu disclose the terminal device according to claim 34, wherein the network device is a core network device (see at least paragraph [0087] network device.). 

As to claim 41: Wang and Yu disclose the terminal device according to claim 40. Wang further discloses the transceiver is specifically configured to: send a non-access stratum NAS message to the network device, wherein the NAS message comprises the first area information (see at least paragraph [0084], S001: Second user equipment sends a discovery message, where the discovery message carries cell information (interpreted as first area information) of the second user equipment.). 

As to claim 42: Wang and Yu disclose the terminal device according to claim 34. Wang further discloses the transceiver is specifically configured to: receive the first area message sent by the second terminal device through a direct message (see at least paragraph [0084], S001: Second user equipment sends a discovery message, where the discovery message carries cell information (interpreted as first area information) of the second user equipment.). 

As to claim 43: Wang and Yu disclose the terminal device according to claim 42. Wang further discloses the direct message is one of the following messages: a discovery message, a direct communication message, a layer two PDU message, and a physical layer message (see at least paragraph [0084], S001: Second user equipment sends a discovery message). 

As to claim 44: Wang and Yu disclose the terminal device according to claim 34. Wang further discloses the terminal device is a relay device or a remote device, and the second terminal device is a relay device or a remote device (see Fig. 1). 

As to claim 45: Wang and Yu disclose the terminal device according to claim 34. Wang further discloses the terminal device is in one of the following states: an idle state, a connected state, and an inactive state, and the second terminal device is in one of the following states: an idle state, a connected state, and an inactive state (see Fig. 1). 

As to claim 47: Wang discloses a terminal device, comprising a processor (see at least Fig. 11, a processor), a memory (see at least Fig. 11, UE includes memory), and a transceiver (see at least Fig. 11, transmitter and receiver), the processor, the memory, and the transceiver communicate with each other through an internal connection path, transmit control and/or data signals, wherein, the processor is configured to determine first area information (see at least paragraph[0084], S001: Second user equipment sends a discovery message, where the discovery message carries cell information (interpreted as first area information) of the second user equipment.), 
the transceiver is configured to send the first area information to a first terminal device, wherein the first terminal device is configured to forward the first area information to the network device (see at least paragraph [0087], S003: The first user equipment sends a communication request to a network device according to the discovery message, where the communication request is used to request to communicate with the second user equipment, and the communication request indicates the cell information of the second user equipment.). 

Wang does not explicitly disclose wherein the first area information is used by a network device to determine a paging area of the terminal device according to the first area information; wherein the transceiver module is further configured to: receive second area information sent by the first terminal device.
However Yu discloses wherein the first area information is used by a network device to determine a paging area of the terminal device according to the first area information see at least paragraph 0105], Operation 850 may comprise determining a paging area based at least in part upon the D2D establishment request where D2D establishment request includes identifier (interpreted as first area information) for second terminal.);
wherein the transceiver module is further configured to: receive second area information sent by the first terminal device (see at least paragraphs [0068], [0079] and [0086], the network-allocated identifier may be updated when the terminal apparatus 104 moves to a new tracking area, when moves to an area handled by a different MME than handled a previous area in which the terminal apparatus 104 was located. The new tracking area (interpreted as second area information) is broadcasted to other UEs which is interpreted as sending second area information to the second terminal device.).

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determining paging area, as taught by Yu, into the invention of Wang in order to reduce signaling overhead (see Yu, paragraphs [0005]).

As to claim 49: Wang and Yu disclose the terminal device according to claim 47. Wang further discloses the first area information is used to indicate at least one of the following areas: a cell where second the terminal device is located (see at least paragraph [0084 discovery message carries cell information of the second user equipment.). 
As to claim 50: Wang and Yu disclose the terminal device according to claim 49. Wang further discloses the first area information comprises at least one of the following information: identifier information of the area (see at least paragraph [0084 discovery message carries cell information of the second user equipment.). 

As to claim 51: Wang and Yu disclose the terminal device according to claim 48. Wang further discloses the transceiver is configured to: send the first area information to the first terminal device through a direct message (see at least paragraph [0084] discovery message carries cell information of the second user equipment.). 

As to claim 52: Wang and Yu disclose the terminal device according to claim 51. Wang further discloses the direct message is one of the following messages: a discovery message, a direct communication message, a layer two PDU message, and a physical layer message (see at least paragraph [0084], S001: Second user equipment sends a discovery message, where the discovery message carries cell information (interpreted as first area information) of the second user equipment.). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sevindik, Volkan (US 9930634) discloses one of wireless devices moves from the tracking area associated with access node to a different tracking area, then the .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. J./
Examiner, Art Unit 2464

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464